Fourth Court of Appeals
                                    San Antonio, Texas
                                            April 7, 2020

                                        No. 04-20-00043-CV

                                          Krystal LOPEZ,
                                             Appellant

                                                  v.

                                         Randall P. KIRK,
                                             Appellee

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-04061
                         Honorable David A. Canales, Judge Presiding


                                           ORDER

        On April 7, 2020, the trial court clerk filed a notification of late record stating the clerk’s
record has not been filed because appellant has failed to pay or make arrangements to pay the
clerk’s fee for preparing the record and appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2020.


                                                       ___________________________________
                                                       MICHAEL A. CRUZ,
                                                       Clerk of Court